 


109 HR 3202 IH: Immediate Access to Medicare for the Disabled Act of 2005
U.S. House of Representatives
2005-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3202 
IN THE HOUSE OF REPRESENTATIVES 
 
July 11, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Social Security Act to waive the 24-month waiting period for Medicare coverage of certain disabled individuals who have no health insurance coverage. 
 
 
1.Short titleThis Act may be cited as the Immediate Access to Medicare for the Disabled Act of 2005. 
2.Waiver of 24-MONTH waiting period for Medicare coverage of certain disabled individuals who have no health insurance coverage 
(a)In generalSection 226 of the Social Security Act (42 U.S.C. 426) is amended— 
(1)by redesignating subsection (j) as subsection (k); and 
(2)by inserting after subsection (i) the following new subsection: 
 
(j) 
(1)With respect to an individual described in paragraph (2) who would be entitled to benefits under subsection (b) but for the 24-month waiting period under subsection (b)(2), the following special rules apply: 
(A)Subsection (b) shall be applied as if there were no requirement for any entitlement to benefits, or status, for a period longer than one month. 
(B)The entitlement under such subsection shall begin with the first month (rather than twenty-fifth month) of entitlement or status. 
(C)Subsection (f) shall not be applied. 
(2)The special rules set forth in paragraph (1) apply to an individual who demonstrates to the Secretary that, during the 60-day period preceding the date on which such individual files an application for benefits under subsection (b)(2)(C), such individual has no health insurance coverage.. 
(b)Conforming amendmentSection 1837 of such Act (42 U.S.C. 1395p) is amended by adding at the end the following new subsection: 
 
(k)In applying this section in the case of an individual who is entitled to benefits under part A pursuant to the operation of section 226(j), the following special rules apply: 
(1)The initial enrollment period under subsection (d) shall begin on the first day of the first month in which the individual satisfies the requirement of section 1836(1). 
(2)In applying subsection (g)(1), the initial enrollment period shall begin on the first day of the first month of entitlement to disability insurance benefits referred to in such subsection.. 
(c)Effective dateThe amendments made by this section shall apply to benefits for months beginning after the date of the enactment of this Act. 
 
